DETAILED ACTION
This is the Final Rejection based on the 17/138,070 application filed on 12/30/2020 and which claims as amended on 10/06/2022 have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections, and some of the drawing objections. See below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
 First and second boot (claim 13)

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claim 3 is objected to because of the following informalities:  
On line 3, “associated skate device” should be corrected to ---associated skate device of the first and second skate device---
Claim 4 is objected to because of the following informalities:  
On lines 1-2, “each anchor” should be corrected to ---each of the anchors---
Claim 8 is objected to because of the following informalities:  
On line 2, “at of” on line 2 should be deleted
Claim 16 is objected to because of the following informalities:  
On lines 1-2, “each anchor” should be corrected to ---each of the anchors---

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al (US 2016/0101309) in view of Gutkowski et al (US 5,813,955).

Regarding claim 1:
Schreiber et al disclose a first and second skate device (see Figures 42, 43; the figures show ice skates) configured to be worn on the user's feet (see Figures 42, 43 the ice skates are configured to be worn by a user) and comprising a first plurality of attachment mechanisms (805, 808 in Figure 42 and 808 and 865 in Figure 43), the first plurality of attachment mechanisms comprising: and a rear attachment mechanism (see annotated Figure below); a belt (Schreiber et al discloses different upper body attachments including a belt, shown in Figures 35A-35B) configured to be worn around the user's waist (see Figures 35A-35B) and comprising a second plurality of attachment mechanisms (701 and 717), the second plurality of attachment mechanisms comprising: a left hip attachment mechanism (717)  positioned at a left hip of the user; a right hip attachment mechanism (717) positioned at the right hip of the user; and a tailbone attachment mechanism (701) positioned at the tailbone of the user; and a plurality of resistive elements (513), each being configured to be removably connected to one of the first plurality of attachment mechanisms and one of the second plurality of attachment mechanisms (see Figure 34, specifically).

[AltContent: textbox (Exterior attachment mechanism)][AltContent: arrow][AltContent: textbox (Interior attachment mechanism)][AltContent: arrow][AltContent: textbox (Rear attachment mechanism)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Exterior attachment mechanism)][AltContent: arrow][AltContent: textbox (Interior attachment mechanism)][AltContent: arrow]
    PNG
    media_image1.png
    724
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    604
    media_image2.png
    Greyscale
 t

Schreiber et al fails disclose that the plurality of first attachment mechanism each comprise an interior attachment mechanism fixed at an inside of the respective ankle and an exterior attachment mechanism fixed at an outside of the respective ankle. 
Gutkowski et al teaches an aerobic exercise device having a belt (60) connected to two ankle cuffs (250) through a plurality of resistance bands (298). Gutkowski et al further discloses three points of attachment on the ankle cuffs (268,270,272) corresponding to the left side of the ankle, the right side of the ankle and the back of the ankle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of first attachment mechanism of Schreiber et al to be on the right, left and back side of the ankle, as taught by Gutkowski et al to allow for different resistances on the right and left side of the ankle of the user. 

Regarding claim 2:
Schreiber et al as modified disclose that each of the second plurality of attachment mechanisms comprises at least one of a D-ring or an O-ring (see Figures 34-43; Schreiber et al discloses both a D-ring and an O-ring).

Regarding claim 3:
Schreiber et al as modified disclose that each of the first plurality of attachment mechanisms comprises an anchor riveted or drilled to the associated skate device( Schreiber et al discloses that the fastenings can be loops of material stitched, glued or riveted or any combination thereof, see paragraph [0073]).

Regarding claim 4:
Schreiber et al as modified disclose that the anchor is configured to hold a D- ring in a rotatable state (see Figures 34-43).

Regarding claim 6:
Schreiber et al as modified disclose that each of the plurality of resistive elements comprises a carabiner clasp at each end ( “In this embodiment, the elastic resistance bands (e.g., bands 513 of FIG. 23A) may include carabiner clips or other mechanisms configured to attach the bands to the first strap 804.” See paragraph [0152]).

Regarding claim 8:
Schreiber et al as modified disclose the skate device comprises at least one of a three-wheel inline skate, a four-wheel inline skate, a hockey skate, a speed skate, a quad skate, or an ice-skate (Schreiber et al discloses an ice skate).

Regarding claim 10:
Schreiber et al as modified disclose that the plurality of resistive elements comprises resistive elements with a plurality of lengths (“As noted, the resistance bands 7, for use in both front and back in the system, may be provided in at least three different  lengths at each resistance tension, depending on the user's height. Having three lengths of bands at each tension level accommodates short, medium and tall users of the device.” See paragraph [0119]).
Regarding claim 11:
Schreiber et al as modified disclose that the plurality of resistive elements comprises resistive elements with a plurality of tensile strengths (“As noted, the resistance bands 7, for use in both front and back in the system, may be provided in at least three different  lengths at each resistance tension, depending on the user's height. Having three lengths of bands at each tension level accommodates short, medium and tall users of the device.” See paragraph [0119]).

Regarding claim 12:
Schreiber et al as modified fails discloses that the belt comprises at least one of neoprene or linen.
However, Schreiber et al discloses that different garments such as the foot device and glove can be made of different materials such as cotton, polyester, nylon, elastane and neoprene, see paragraphs [0099, 0137, 0149, 0157].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Schreiber to be made of a material such as neoprene, as taught by Schreiber with regards to other components, as neoprene is a standard material used in exercise garments. 


Regarding claim 13:
Schreiber et al disclose a first and second boot (61, see Figures 32-34. Schreiber et al discloses multiple different garments that can be worn by the feet of the user including an exercise boot) configured to be worn on the user's feet and comprising a first plurality of attachment mechanisms (64, 505), the first plurality of attachment mechanisms comprising: an interior attachment mechanism (see annotated Figure below , the attachment point has been considered interior of the foot; the Examiner notes that the element is not further defined structurally or functionally ; an exterior attachment mechanism (see annotated Figure below, the attachment point has been considered exterior of the foot; the Examiner notes that the element is not further defined structurally or functionally; and a rear attachment mechanism (505); a belt (belt 510 shown in Figure 34) configured to be worn around the user's waist and comprising a second plurality of attachment mechanisms (511, 701), the second plurality of attachment mechanisms comprising: a left hip attachment mechanism (511); a right hip attachment mechanism (511); and a tailbone attachment mechanism (701); and a plurality of resistive elements (513), each being configured to be removably connected to one of the first plurality of attachment mechanisms and one of the second plurality of attachment mechanisms (see Figure 34).
[AltContent: textbox (Interior attachment mechanism)][AltContent: arrow][AltContent: textbox (Exterior attachment mechanism)][AltContent: arrow]
    PNG
    media_image3.png
    633
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    691
    450
    media_image4.png
    Greyscale

Schreiber et al fails disclose that the plurality of first attachment mechanism each comprise an interior attachment mechanism fixed at an inside of the respective ankle and an exterior attachment mechanism fixed at an outside of the respective ankle. 
Gutkowski et al teaches an aerobic exercise device having a belt (60) connected to two ankle cuffs (250) through a plurality of resistance bands (298). Gutkowski et al further discloses three points of attachment on the ankle cuffs (268,270,272) corresponding to the left side of the ankle, the right side of the ankle and the back of the ankle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of first attachment mechanism of Schreiber et al to be on the right, left and back side of the ankle, as taught by Gutkowski et al to allow for different resistances on the right and left side of the ankle of the user. 

Regarding claim 14:
Schreiber et al as modified disclose that each of the second plurality of attachment mechanisms comprises at least one of a D-ring or an O-ring (see Figures 34-43; Schreiber et al discloses both a D-ring and an O-ring).

Regarding claim 15:
Schreiber et al as modified disclose that each of the first plurality of attachment mechanisms comprises an anchor riveted or drilled to the associated skate device( Schreiber et al discloses that the fastenings can be loops of material stitched, glued or riveted or any combination thereof, see paragraph [0073]).

Regarding claim 16:
Schreiber et al as modified disclose that the anchor is configured to hold a D- ring in a rotatable state (see Figures 34-43).

Regarding claim 18:
Schreiber et al as modified disclose that each of the plurality of resistive elements comprises a carabiner clasp at each end ( “In this embodiment, the elastic resistance bands (e.g., bands 513 of FIG. 23A) may include carabiner clips or other mechanisms configured to attach the bands to the first strap 804.” See paragraph [0152]).

Regarding claim 20:
Schreiber et al as modified disclose that the boot comprises at least one of a snowboarding boot, a ski boot, a water-skiing boot, a wakeboarding boot, an athletic shoe, or a medical rehabilitation boot (see Figure 34).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al (US 2016/0101309) and Gutkowski et al (US 5,813,955) in view of Dyer (US 9,415,254).
Schreiber et al as modified discloses the device as substantially claimed above. 

Regarding claim 5:
Schreiber et al as modified discloses that the fastenings can be loops of material stitched, glued or riveted or any combination thereof, see paragraph [0073]).
Schreiber et al as modified fails discloses that each of the first plurality of attachment mechanisms comprises at least one grommet.
Dyer teaches an exercise garment configured to attach a plurality of elastic bands to. Dyer further teaches that the attachments each comprise grommets or eyelets (see Figure 1).	
It would have been obvious to modify the attachments of Schreiber et al such that the attachments are grommets instead of D-rings, as taught by Dyer, as grommets and D-rings are known equivalents. 

Regarding claim 17:
Schreiber et al as modified discloses that the fastenings can be loops of material stitched, glued or riveted or any combination thereof, see paragraph [0073]).
Schreiber et al as modified fails discloses that each of the first plurality of attachment mechanisms comprises at least one grommet.
Dyer teaches an exercise garment configured to attach a plurality of elastic bands to. Dyer further teaches that the attachments each comprise grommets or eyelets (see Figure 1).	
It would have been obvious to modify the attachments of Schreiber et al such that the attachments are grommets instead of D-rings, as taught by Dyer, as grommets and D-rings are known equivalents. 


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al (US 2016/0101309) and Gutkowski et al (US 5,813,955)  in view of Martensen et al (DE 202020101002 disclosed by Applicant).
Schreiber et al as modified discloses the device as substantially claimed above. 


Regarding claim 7:
Schreiber et al as modified fails to disclose that each of the plurality of resistive elements comprises a rubber material configured to slide over the carabiner clasp.
Martensen et al teaches a device a device (1, Figs. 1-2; para [0019]) comprising a rubber material (2, Fig. 1; "neoprene", para [0019]; "chloroprene rubber is known in Germany as neoprene”, para [0010]) configured to slide over a carabiner clasp (8, Fig. 2; para [0020]; "inserted carabiner’, para [0018]). Martensen teaches including this technical feature to protect against injury (para [0007)]). 
It would have been obvious to one having ordinary skill in the art that the resistive training device taught by the modified Maclean could have been modified to include a rubber slider to cover the carabiner view of Martensen to prevent injury from an elastically energized carabiner.

Regarding claim 19:
Schreiber et al as modified fails to disclose that each of the plurality of resistive elements comprises a rubber material configured to slide over the carabiner clasp.
Martensen et al teaches a device a device (1, Figs. 1-2; para [0019]) comprising a rubber material (2, Fig. 1; "neoprene", para [0019]; "chloroprene rubber is known in Germany as neoprene”, para [0010)) configured to slide over a carabiner clasp (8, Fig. 2; para [0020]; "inserted carabiner’, para [0018]). Martensen teaches including this technical feature to protect against injury (para [0007)]). 
It would have been obvious to one having ordinary skill in the art that the resistive training device taught by the modified Maclean could have been modified to include a rubber slider to cover the carabiner view of Martensen to prevent injury from an elastically energized carabiner.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al (US 2016/0101309) and Gutkowski et al (US 5,813,955)  in view of Parque (US 2018/0304134).
Schreiber et al as modified discloses the device as substantially claimed above. 

Regarding claim 9:
Schreiber et al as modified fails to disclose that each of the plurality of resistive elements is wrapped in cloth.
Parque teaches an exercise garment configured to attach a plurality of elastic bands to. Parque further teaches that each elastic band can be wrapped in a safety fabric, the fabric made of nylon, cotton or vinyl. The fabric configured to protect the user in the event of the elastic band breaking (see paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic bands of Schreiber et al to be covered in a safety fabric, as taught by Parque, to protect the user in the event of the elastic band breaking (see paragraph [0025] of Parque).

Response to Arguments
The Examiner agrees that Schreiber et al fails to teach all of the limitations found in the claim amendment. However, a new means of rejection has been issued. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784